Name: Commission Regulation (EC) No 292/94 of 9 February 1994 amending Regulation (EC) No 152/94 determining the extent to which applications lodged in January 1994 for import licences for certain pigmeat products under the arrangements provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2. 94 Official Journal of the European Communities No L 39/11 COMMISSION REGULATION (EC) No 292/94 of 9 February 1994 amending Regulation (EC) No 152/94 determining the extent to which applications lodged in January 1994 for import licences for certain pigmeat products under the arrangements provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the former Czech and Slovak Federal Republic ('), as amended by Regulation (EC) No 3560/93 (2), and in particular Article 4 (5), Whereas Annex II to Commission Regulation (EC) No 1 52/94 (3) sets the total quantities available for the fourth period ; whereas the quantity for Groups Nos 10, 11 , 12 and 1 3 was incorrect ; whereas, therefore, the said Regula ­ tion should be corrected, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EC) No 152/94 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 28 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 245, 1 . 10. 1993, p. 80. (2) OJ No L 324, 24. 12. 1993, p. 42 . (3) OJ No L 23, 28 . 1 . 1994, p. 7. No L 39/12 Official Journal of the European Communities 10 . 2. 94 ANNEX ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1994 1 1 300,0 2 206,7 3 1 284,0 4 21 566,5 5 2 600,0 6 1 354,0 7 6 631,0 8 1 200,0 9 8 380,0 10 3 730,0 11 420,0 12 1 870,0 13 180,0'